In a medical malpractice action, defendant appeals from an order of the Supreme Court, Nassau County, dated August 2, 1974, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. Mozella Stevens, the plaintiff, was employed by the County of Nassau as a food service worker in the dietary department of the Nassau County Medical Center (Meadowbrook Hospital). On November 15, 1972, while walking from one area of the hospital grounds to another, she fell and fractured her right wrist. She was treated at the emergency room of the said medical center and continued treatment at its orthopedic clinic. The plaintiff alleged that she suffered a permanently deformed right arm as a result of such treatment. She instituted this medical malpractice action against her employer, the county. The plaintiff’s action is not barred by subdivision 6 of section 29 of the Workmen’s Compensation Law. The risk of the injury which plaintiff suffered did not arise out of and in the course of her employment (see Volk v City of New York, 284 NY 279; Silvertsen v State of New York, 19 NY2d 698). We have considered the defendant’s other arguments and find them to be without merit. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.